 THE HUNTINGTON HOSPITAL, INC.51The Huntington Hospital,Inc.and District 1199,West Virginia,National Union of Hospital andHealth Care Employees,Retail,Wholesale andDepartment Store Union,AFL-CIO. Case 9-CA-8754May 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND KENNEDYOn January 28, 1975, Administrative Law JudgePaul Bisgyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,l andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, The HuntingtonHospital, Inc.,Huntington,West Virginia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.iThe Respondent has excepted to certaincredibility findings made bythe AdministrativeLaw Judge. It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless theclear preponderance of all of therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 195-1). We havecarefully examinedthe record and find no basisfor reversinghis findings.DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing,with all the parties represented, was heard onNovember 26, 1974, in Huntington, West Virginia, on thecomplaint of the General Counsel issued on October 22,iThe complaint is based on original and amended charges filed byDistrict 1199,West Virginia, National Union of Hospital and Health CareEmployees, Retail,Wholesale and Department Store Union, AFL-CIO, onSeptember 5 and October 18, 1974, respectively, copies of which were servedon the Respondent by registered mail on September 6 and October 18, 1974,respectively.Z Sec. 8(a)(l) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain,or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent,Sec.7 provides that218 NLRB No. 151974,1 and the answer of The Huntington Hospital, Inc.,herein called the Respondent or the Hospital.In issue arethe questions whether the Respondent, in violation ofSection 8(a)(l) and (3) of the National Labor RelationsAct, as amended,2 discriminatorily discharged employeesKermit Chapman,Homer Ross,and Shannon Pattersonbecause of their actual or suspected union sympathies,membership, or activities and whether it independentlyviolated Section 8(a)(1) of the Act by other conduct inrestraint of employee self-organizational rights.At theclose of the hearing, the parties waived oral argument andthereafter only the General Counsel submitted a brief insupport of his position.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to theargumentsadvanced by the parties, Imake the following:FINDINGSAND CONCLUSIONS1.THEBUSINESS OF THE RESPONDENTThe Respondent is a nonprofit West Virginia corpora-tion engaged in the operation of a hospital at Huntington,West Virginia, and as such is and has been at all materialtimes a "health care institution" as defined in Section 2(14)of the Act.Its annual gross revenues from its operationsexceed $250,000. In the conduct of its hospital theRespondent purchases goods and supplies valued in excessof $50,000 per year which are shipped directly to thehospital from sources outside West Virginia.The Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDIt is undisputed, and I find, that District 1199, WestVirginia,National Union of Hospital and Health CareEmployees,Retail,Wholesale and Department StoreUnion, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Evidence1.The advent of the Union;issues presentedOn August 19, 1974,3 the Union instituted a drive toorganize the Respondent's employees. At about 6:15 in themorning of that day, LarryHarless,an organizer of theUnion, stationed himself on the public sidewalk in front ofthe Hospital's entrance and for an hour distributed unionleaflets and membership application card's to employees as"[elmployees shall have the right to self-organization, to form, join or assistlabor organizations,to bargain collectively through representatives of theirown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection ..Sec.8(aX3), with certain qualifications not material herein,prohibits anemployer "by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization ......3Unless otherwise indicated,all dates refer to 1974. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDthey reported for work, informing some of them that a newlaw was passed enabling them to organize.4 Two of theemployees who received a leaflet and membership applica-tion card and were given information concerning their newrightswere the alleged discriminatees, Kermit Chapman,whom Harless had recognized from the Union's priorunsuccessful organizational effort at the Hospital, andHomer Ross. When Ross received the union material heput it in his pocket. As he was entering the Hospital, hewas met inthe doorway by his supervisor, Friend Buckner,the executive housekeeper, who removed the union leafletfrom Ross' pocket, commenting that Ross did not reallywant it. Ross, however, replied that he wanted to read itand secured its return.5The Union's organizationaldrive did not prove to bevery productive since it received from the employees afteritsAugust 19 appearance a total of four to six signedmembership application cards, approximately three ofwhich were received in the mails before the discharges hereinvolved. Two of these signed cards were from Chapmanand Ross to each of whom Harless, in accordance with theUnion's practice, thereupon mailed three blank applicationcards to be used' in soliciting signatures from otheremployees. Following the receipt of the blank applicationcards, Chapman distributed them to his fellow employeeson the sidewalk in front of the Hospital. In addition, onAugust 29 Chapman similarly passed out to employeesoutside the Hospital the three blank cards previously senttoRoss,whichRosshad turned over to Chapman in thebasement of the Hospital near Buckner's office.WhileRoss,himself,did not distribute any cards amongemployees, he informed several of them that he had signeda card.On August 29, Chapman,Ross,and Patterson wereterminated under circumstances related below. It is theGeneral Counsel's position that they were discharged onaccount of their actual or suspected union sympathies andactivities, in violation of Section 8(a)(3) and (1) of the Act.The Respondent, on the other hand, argues, that they weredischarged for cause-Chapman for insubordination andpoor performance; Ross for falsification of his employmentapplication; 6 and Patterson for insubordination in refusingtowear uniform trousers. Also in issue is the questionwhether the Respondent acknowledged to Chapman andRoss its discriminatory motivation, thereby independentlycoercing and restraining employees in the exercise of theirstatutory rights, which Section 8(a)(1) of the Act prohibits.We turn to the evidence.2.The employment and discharge of ChapmanChapman was employed as a housekeeper in theRespondent's housekeeping department for 3 years, work-4It is clear that Harless was referring to the new nonprofit hospitalamendments to the Act which gave the Boardjurisdiction over institutionssuch as the Respondent's (Public Law 93-360, 93d Cong, S 3203.) Theseamendmentswere approved July 26, 1974, and went into effect on August25, 19745This finding is based on Ross' testimony which,as later discussed, Ifind to be more reliable than the testimony of Buckner who denied that theincident ever occurred. I reach this conclusion fully cognizant of the factthat this incident is not mentioned in the pretrial affidavit which Rosssigned during his interview by a Board agent concerning his discharge Rossing under the -supervision of Friend Buckner, the executivehousekeeper.Of approximately 18 employees in hisdepartment, Chapman was the most senior in point ofservice.During his tenure,he received at least two meritincreases,the last one being on Buckner's recommendationabout a month or two before his discharge.On August 29, Chapman was summarily terminatedwithout prior notice or warning. There is conflictingtestimony as to what transpired on this occasion. Accord-ing to Chapman, the following occurred: At about 3o'clock in the afternoon, a half hour before his shift ended,Buckner approached Chapman while at work on thesecond floor and directed him to come to his office. WhenChapman arrived there, Patterson, another dischargedhousekeeper, was leaving. Buckner asked Chapman for hiskeys. Chapman complied but inquired what this was allabout. Buckner answered that he was phasing out the ECD(Extended Care Division) on the second floor.? Chapmanexpresseddisbelief that thiswas the reason for hisdischarge. This evoked Buckner's response that "there's afew more little friends that was tinkering with the union."Thereupon, Chapman asked for a paper to show that hewas fired. Buckner declined to furnish it but advisedChapman to see Administrative Assistant Robert Adkinswho had personnel responsibilities.Buckner categorically denied telling Chapman at thetime of his discharge that he was "tinkering" with theUnion or making comparablestatements.He furtherdenied any knowledge of Chapman's union interest oractivity or that he had informed Chapman that he wasbeing terminated because the ECD was being closed down.Instead, Buckner testified, he told Chapman that he wasbeing discharged because his "work had dropped down,"and "wasn't up to par." Buckner, however, admitted thathe did not indicate what specifically was wrong withChapman's work. Buckner also testified that Chapmanmade no response to the reason given for his dismissal.At the conclusion of his conversation with Buckner,Chapman promptly proceeded to Adkins' office. Here, too,there is a serious conflict in testimony as to substance ofthe conversation between Chapman and Adkins. Chapmantestified, as follows: Adkins stated that the reason he wasbeing terminated was that the ECD on the second floorwas being phased out. In response, Chapman expresseddoubt that this was all there was no his, discharge. At thispoint, Adkins inquired why Chapman would want a unionin the Hospital and Chapman answered with the questionwhy would "anybody else want a union?" On this note, theconversation ended.Adkins' version of this conversation is entirely different.According to Adkins, when Chapman asked why he wasdischarged, he replied it was ,"[b ]ecause of his workperformance; he wasn't doing his job correctly," and hisexplained that he did not realize it was information the Board agent wanted.The General Counsel notes in his brief that the complaint does not allegeBuckner's conduct on this occasion to be violative of Sec. 8(a)(1) of the Actbecause it occurred prior to August 25, 1974, the effective date of thenonprofit hospital amendments to the Act However, he correctly urges therelevancy of this evidence with respect to the issue of motivation underlyingthe discharges here involved.6During the hearing, the Respondent's counsel advanced an additionalground that Ross was an unsafe person to be near patients in the Hospital.7The ECD was subsequently closed down October 1. THE HUNTINGTON HOSPITAL, INC.53work "was haphazard." He further testified that thisresponse angered Chapman who inquired whether this wasthe whole reason, adding that Adkins had not "heard thelast of this." Adkins also specifically denied that he toldChapman that his discharge was due to the ECD beingphased out; or that he asked Chapman why he wanted aunion; or that he commented in any way that Chapmanwas messing around with the Union.From a careful evaluation of the irreconcilable testimonyconcerning Chapman's discharge interviews with Bucknerand Adkins, I find that Chapman's account is entitled togreater credence than the versions furnished by Bucknerand Adkins who appeared to me to be less than candidwitnesses.As later noted, Buckner and Adkins were farfrom convincing in their testimony respecting the fortui-tous nature of Chapman's termination as a byproduct ofthe Respondent's decision to discharge Ross ostensibly forfalsif^'ing his job application. Also detracting from Buck-ner's and Adkins' reliability as witnesses is their lack ofreasonable explanation for the suddenness of the dischargeof Chapman, an employee with the longest service seniorityin the housekeeping department, in midweek and withoutprior notice or warning. Nor is their credibility enhancedby their grossly exaggerated and implausible picturepainted of Chapman's work performance during his 3 yearsof employment at the Hospital, which will be discussedbelow.Moreover, similarly impairing the acceptability ofBuckner's and Adkins' testimony are the mconsistentreasons, also to be subsequently considered, which theygave to Ross for his termination, as well as the absence ofsubstantiation for the reason offered by Adkins.In sum, I am persuaded that the testimony of Chapman,who impressed me as a trustworthy witness not disposed tofabricate a story, should be credited.3.The employment and discharge of RossRoss worked for the Respondent as a housekeeper on theday shift under Executive Housekeeper Buckner's supervi-sion from about August 14 to August 29. Before beinghired, he filled out a job application and was interviewedby Administrative Assistant Adkins in Buckner's presence.One of the questions asked in the application was "Haveyou been convicted of a crime in the past ten years,excluding misdemeanors and summary offenses?-if yes,describe in full." Ross truthfully answered this question inthe negative; at least no evidence to the contrary waspresented. Ross testified that in the course of his interview,Adkins inquired whether he had ever been arrested andthat he replied that he had been arrested a few times; thathe was out on bond on a nonserious charge; 8 and that hewas just married and needed a job. Commenting that thosearrests related to "minor things," Adkins directed BucknertohireRoss and to give him a couple days trial.Admittedly, Ross proved to be a "good" employee. Rossfurther testified that during his period of employment hes AlthoughRoss'pretrial affidavit does not mention any discussions hehad with Adkins at the tune he was employed concerning his arrests, there isnothing in the record to indicate that the affidavit covered the substance ofRoss' employment interview.9Ross testified he was surprised at this development since only an hourand a half before Buckner had told hum that he was pleased with his workwas permitted to leave his work to go to court on thematter he mentioned in his job interview.Adkins, however, denied that the subject of Ross' arrestswas discussed at Ross' employment interview or thatsubsequently Ross was allowed to leave work to go tocourt.Buckner also denied knowledge that Ross at thetimes in question was involved with the police or that Rossasked or was given permission to go to court or to see ajustice of the peace.On August 29 at about 3:30 p.m., at the close of his shift,Ross was discharged. There is contradictory testimonyconcerning the termination conversations on that day.According to Ross' testimony the following occurred:Buckner approached Ross at the timeclock and invited himto his office.When Ross arrived there, Buckner told himthat "he was phasing [him] out" and wanted his keys. Inresponse to Ross' inquiry whether this meant that he wasfired, Buckner stated that he had "better believe it.-9 Rossthereupon asked for the reason and Buckner replied that hehad been soliciting votes for the Union all over theHospital.10 Buckner also told Ross, "Don't feel bad, I'vegot Shannon [Patterson] and Chapman, and I'm going toget a few more around here. Ross disputed Buckner'sstatement that he had been soliciting votes or passing outcards in the Hospital.11 Buckner, however, disagreed,asserting that Ross, Chapman, and Patterson had solicitedall the employees and that "if they got a union in there, itwould bankrupt the hospital." At the conclusion of theconversation, Ross asked for his paycheck and Bucknertold him to see Adkins.Contradicting Ross' version of their discharge conversa-tion,Buckner testified that, pursuant to instructionsreceived from Adkins around August 27 or 28 to relieveRoss of his job, he called Ross into his office on August 29and informed him that he had to terminate him becausethe ECD was going to be phased out and Ross' serviceswere no longer needed. Although Buckner testified that thetrue reason for the discharge was Ross' falsification of hisemployment application,Buckner admitted that thisreason was not given to Ross nor was Ross' police recorddiscussed. In an apparent effort to secure an explanationfrom Buckner as to why he had withheld the true reasonfrom Ross, the Respondent's attorney questioned Buckneron the witness stand whether it was because he wasconcerned over his personal safety. However, Buckneranswered that he was not. After further interrogation ' bythe Respondent's attorney, Buckner testified that he hadno particular reason for withholding from Ross that hisdischarge resulted from his falsification of his employmentapplication. Buckner also testified that Ross' union interestor activity was not mentioned in the discharge conversa-tion, nor, indeed, was he even aware at that time that Rossfavored the Union. Specifically, Buckner denied accusingRoss of soliciting union votes in the Hospital or statingthat Chapman, Patterson, and other employees had beenor would be similarly terminated. When cross-examined10 In his testimony, Ross used the phrase "soliciting votes" interchange-ably with passing outcards.11As indicated above, Ross, however, did give Chapman the three blankcards he had received from the Union, which Chapman subsequentlydistributed. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhy he waited until August 29 to terminate Ross afterreceiving instructions from Adkins on August 27 to takethat action, as Buckner had earlier testified, Bucknerexplained thatRoss was off on August 27 and 28.However, although Ross contradicted Buckner and testi-fied that he had worked those days, Buckner did notproduce the Respondent's records to dispute Ross, eventhough Buckner stated on the witness stand that he had tocheck to ascertain whether Ross was off on the indicateddays.Having been discharged by Buckner, Ross proceeded toAdkins' office. There, in the presence of the Respondent'ssecurity officer,Wilbur R. Keeney, who had trailed him tothe office,Rosstestified that he informed Adkins that hewas fired by Buckner for soliciting votes; that Adkinsdisagreedwith him,assertingthat Buckner let him go forlying to them; and that when he (Ross) denied that he hadlied,Adkins retorted that everything Ross had put in hisjob application "was a damnlie." Ross further testifiedthat, sincehe saw no purpose in continuing the argument,he asked Adkins for his paycheck and was told to returnthe next day for it.According to Adkins' account, there is no doubt thatAdkins at least told Ross on this occasion that Bucknerhad terminated him because he had falsified his jobapplicationin givinga negative answer to the inquiry,whether he had been "convicted of a crime in the past tenyears,excludingmisdemeanorsand summary offenses."Adkins further testified that he also informed Ross at thistime that theRespondent had run a check on him andlearned that he had been arrested four times in the last 3 or4 months.12 However, Adkins conceded that he did notknow whether or not Ross had been convicted of anyoffenses.Adkins also denied that Ross claimed that he wasfired for his union activity or otherwise brought up thesubject ofunions.In this respect,Adkins was contradictedby the Respondent'switness,Keeney, who testified thatRoss told Adkins that he heard that "the union got usfired."Keeney also testified that he did not recall Adkins'response, if any.,IcreditRoss'testimony regarding his employmentinterviewand discharge conversations with Buckner andAdkins.As shown above, both Buckner and AdkinsfurnishedRoss with differentreasonsfor his discharge.Buckner's reason wasadmittedly false while Adkins' wasunsubstantiated.Moreover,Ross'testimony that he in-formedAdkins that Buckner told him that he wasterminatedbecause ofhis unionsolicitation is supported,at least inpart, by Keeney's testimony that Ross, in hisdischargediscussionwith Adkins, brought up the subjectof the Union as the cause ofhis termination. In addition,Buckner's,attempt to justify the delay in executing theinstructionshe had received from Adkins to dischargeRoss was manifestlyunconvincing. All facts being consid-ered, I findRoss' testimonyin questionworthy of belief.As advised, Ross returned to the Hospital the next daywhere he receivedhis paycheck. Although Keeney stated12According to SecurityOfficerKeeney, Adkins told Ross, in answer toRoss' question, that he was discharged because of his police record aboutwhich the Respondent had learned after making a police check. He,however,could not remember whether Adkins stated that Ross was fired forfalsification of his application.that, in his opinion, Ross was intoxicated on this occasion,it is clear that no incident developed from his purportedinebriation.At any rate, it is undisputed that Ross wasnever-intoxicated while at work.4.The employment and discharge of PattersonThe account of Patterson's employment history wasgiven at the hearing by Buckner and Adkins.13 Pattersondid not appear. The General Counsel stated for the recordthatPatterson had left the State without leaving aforwarding address and could not be located.Patterson worked as a housekeeper on the afternoonshift for almost a year before he was discharged on August29.His big problem on the job was his refusal to wearuniform trousers, although he did wear a uniform shirt.14This problem had persisted for several months before hisdischarge. Prior to that time, Patterson was in full uniformuntil he tore the trousers and discarded them and beganwearing ordinary pants. Despite warnings that he would beterminated if he did not wear uniform trousers, Pattersonrefused to buy a new pair for the alleged reason that hecould not afford it. Nor would he accept the Respondent'soffer to advance the money because he would have torepay the loan.On August 29, at about 3 p.m., when Patterson reportedforwork, he was called into Buckner's office whereBuckner informed him that his failure to wear uniformtrousers had been tolerated long enough and that he hadbeen warned several times about the consequences of hisfailure to be in full uniform. Accordingly, Bucknerdischarged Patterson. Buckner denied that union consider-ationsmotivated this action and, indeed, he and Adkinsdenied knowledge of any union interest or activity onPatterson's part.The next day Patterson, accompanied by his pregnantwife, returned to the Hospital where he saw Adkins.Adkins offered to speak to Executive Director Robert G.Via about reinstating Patterson if he got into uniform.Although Patterson at first agreed to the proposition andAdkins left and secured Via's permission to reinstatePatterson on those terms, Patterson changed his mind andstated that he would rather go on welfare or leave the areaforColumbus to get a higher-paying job. This endedPatterson's efforts to return to work at the Hospital.5.The discharge decisionThe Respondent strenuously denies that it was motivatedby union considerations in discharging employees Ross,Chapman, and Patterson and presented testimony of thecircumstances which led to its decision. According to thetestimony of ExecutiveDirectorRobertG. Via, thedecision had its origin in a telephone call he had receivedon or about August 27 from the wife of a member of theHospital'sboard of directors concerning Ross.15 Viafurther testified that the informant told him that she had13Although this testimony was uncontroverted,its credibility will beassessed in "Concluding Findings,"infra14 Buckner testified that he had to admonish Patterson frequently to puthis shirttails in his pants.15Administrative Assistant Adkins testified that on August 26 or 27 Via THE HUNTINGTON HOSPITAL, INC.55heard from some of her friends that Ross was not the typeof a person who should be permitted to work at theHospital since he had a record of drinking and perhapsused dope.16Becauseof this call,Via testified,hedeterminedto investigate this charge and directed SecurityOfficer Keeney to run a police check on Ross.Probably thenext morning,August 28, Keeney testifiedthat he proceeded with his assignment and telephoned theHuntington Police Department,17 made an inquiry aboutRoss'police record, and was informed that Ross had apolice record of having been arrested for driving whileintoxicated and for two offenses of public intoxication.Keeney was also told in this conversation that Ross was"pretty rowdy" when drinking.18 In addition, Keeneytestified that he did not know whether Ross had beenconvicted of the indicated offenses or what were the datesof these offenses. Later, in the afternoon, Keeney testified,he came towork and reported the above police informa-tion to Via.Continuing with his testimony, Via related the following:Either the afternoon of August 27 or the next morning,Keeney advised him that Ross had a police record of"driving while intoxicated and threatening people, I think... of fighting . . . [and] losing his wallet and so forth."Keeney also told Via that Ross "was and could be a dangerto patients."Upon receiving Keeney's report, Via sum-moned Adkins to his office and, apprising him that he hadevidence that Ross hada criminal record, inquired whetherAdkins was aware of it. Adkins answered that he was notand, at Via's request,procured Ross' job application fromthe files.After reviewing the application, Via concludedthatRoss'negative answer, to the question whether he hadbeen"convicted of a crime in the past ten years, excludingmisdemeanorsand summaryoffenses" was untrue and afalsification of the application. Via then instructed Adkins"to investigatethematter, and if necessary,dismiss .. .[Ross] becausehe was a danger to the patients."Admittedly, Via on this occasion did not know of anycrime of which Ross was convicted; nor did Keeney'sreport to Via disclose any. Indeed, there is absolutelynothing in the testimony of Huntington Police OfficerPaden,who appearedas a witness,or in the FBI report thatindicatesthatRoss'negative answer to the convictionquestionin his job application was a falsification.Via also testified that, because of his concern that aperson with Ross'recordwould be employed by theHospital, he directed Adkins in the same conversation toreview with Buckner the entire personnel in the housekeep-ing departmentwith the view of terminating any employeein the same situationasRoss or who was not doing histold him that he had received a call from a person that an employee at theHospital wasn't fit to work there or that he was dangerous to the patients.However, under cross-examination,Adkins testified that an anonymoustelephone call was received at the Hospital by a switchboard operator whoreported to him that the caller stated either that Ross wasn't fit to work atthe Hospital or that he was "very dangerous or something"lke that.Adkinsalso testified that he conveyed this information to Via.1BThe Respondent's attorney correctly acknowledged that this hearsaytestimony did not establish the truth of the accusation.17Keeney testified that he also telephoned the sheriffs office inLawrence County where he resides for information concerning Ross.work properly or who was not observing the Hospital'srules and regulations.19According to Adkins' account of the above conversation,Via told him that he had run a check on Ross, whichdisclosed that he had three or four arrests in the last 2 or 3months.20 After examining Ross' fob application, Via andAdkins concluded that Ross had falsified his application inanswering no to the conviction question and in failing todisclose his arrest record. Via then directed Adkins todischargeRossfor "falsification of application." At thispoint, Via further instructed Adkins that "if you have anyother people that you know aretroublemakersor that we'vebeen working with over a certain period of time and theyhave not come up to the hospital standards, to separatethem also." (Emphasis added.)Thereupon, according to the testimony of Adkins andBuckner, Adkins promptly went to Buckner's office wherehe transmitted to Buckner Via's instructions to terminateRoss for falsely answering the conviction question in hisjob application and withholding, his arrest record and toconsider discharging other employees in the housekeepingdepartment with whom he was having problems. Bucknerand Adkins then selected for discharge Chapman andPatterson-the former because of his unsatisfactory jobperformance and the latter on account of his persistentrefusal to wear uniform trousers.Concerning Chapman who, as indicated above, had beenin the Respondent's employ for some 3 years and possessedthe greatest service seniority in his department, Bucknerand Adkins presented such an exaggerated picture of aninadequate employee as to leave one perplexed why theRespondent had not gotten rid of him sooner. Thus,Buckner gave the following account of Chapman's perfor-mance:he was inefficient and "negligent," slowed downhis work, and refused to follow instructions. This conductcontinued "over a long period of time" with the result thatBuckner wasobliged to speak to Chapman about it"several times."Because ofBuckner's efforts, Chapman'sperformance would"at times" improve but then it would"drop off again." About a month before Chapman'sdischarge,Buckner conferred with Adkins regardingChapman's retention and it was decided that Bucknerwould try, as he had previously done, to induce Chapmanto do better work. When Buckner discussed the situationwith Chapman about thistime and at threesubsequentoccasionsat least,Chapman simply responded with ashrug of his shoulders and a declaration that he was doingthe best he could.Under cross-examination,Buckner also found fault withChapman's lack of diligence in doing andcompletingassigned tasks. Buckner testified that, when he asked'Keeney, however, did not indicate what, if anything,he bad learned from,this source.18Although at one point in his testimony Keeney statedthat the policeinformed himthatRoss was considered"dangerous" when drinking,later,under cross-examination,he testifiedthathe did not know whether he"should use the word dangerous or not,but rowdyor somethinglike that."19,Viatestified that Adkins subsequently informed humthat, in additiontoRoss,Chapman and Patterson were terminated-Chapman for notfollowing orders, and Pattersonfor notwearing a uniform while at work.20Under cross-examination, Adkins testified thatVia told himthat Rosswas arrestedfourtimes in the last 3 or 4 months. He also testified that he'could not remember what Via stated about the natureof theoffenses nordid he (Adkins)know at thattimewhether Ross had beenconvicted. 56DECISIONSOF NATIONALLABORRELATIONS BOARDChapman to do a particular job, Chapman would answerthat he did not have the time; that Chapman would not"fully" finish an assigned task; that it would take Chapmana few hours to do a job that should take an hour; and thatthis state of affairs lasted for "several weeks." When theGeneral Counsel pursued his questioning with the remarkthat he thought that this situation had persisted for severalyears, Buckner replied that "it would add up to severalyears." "Buckneralso testified under cross-examination thatChapman's work was bad "off and on" for about 2 yearsand that the last time it was bad was a month or so beforehis discharge. Although Buckner initially indicated that hehad warned Chapman "several times" about his work, thefinal time being a week before the discharge, when askedduring his cross-examination whether he had threatenedChapman with discharge if his work did not improve,Buckner answered that he believed that he had.21At the conclusion of his cross-examination Buckneradded another of Chapman's shortcomingswhich contrib-uted to his discharge, namely,smoking inthe halls andlobbywhileworking.Buckner further testified thatChapman had indulged in this conduct since the inceptionof his employment. Buckner also pointed out that, while hewarned Chapman for smoking on duty, he similarlywarned other employees who smoked on duty.Adkins'assessmentof Chapman's performance was ofthe same generaltenor as Buckner's. Adkins testified thatChapman "was doing lousy work" which had been goingon for "a couple of years" and fluctuated between "goodand bad."He wasspecifically critical of the way Chapmanwashed the floors. Adkins further testified that, althoughhe had not personally warned Chapman about his work, hehad directed Buckner to do so. In Addition, Adkinstestified that,when Buckner complained to him thatChapman wasnot "listening" or trying hard enough in hisjob,he told Buckner to help Chapman improve hisperformance. However, Adkins testified, Chapman's per-formance never really improved, although it might havebecome "a little bit" more "tolerable." Finally, during hiscross-examination,Adkins listed other deficiencies onChapman's part which brought about' his discharge-Chapman's backache complaints, smoking a pipe in thenurses' -station,efforts "to trade off little gadgets andthings," and taking up other people's time.Adkins alsotestified that Chapman engaged in this conduct during thesame timeperiod "as everything else."Notwithstanding the foregoing,it isclear that Chapmanreceivedat least twomeritincreases, the last one about amonth or sobefore his discharge on Buckner's recommen-dation.Although Buckner testified that "everyone else"receiveda meritincrease,Adkins testified that "most" ofthe employeesweregivenmerit increases.22 I also creditRoss'testimony that, when he was hired about 2 weeks21At the unemployment insurance hearing involving Chapman's claimfor benefits,Buckner gavethe following testimony:Q.How long was it before ... [Chapman] was discharged thatyou last warned him about his puformance?A. I suspect about two weeks.Q.Did you tell him he was in danger of being fired?A. I didn't use those exact words.before Chapman's discharge, Buckner told Ross that if hehad any problems, and he (Buckner) was not available, toseeChapman whom he described as "one of the bestcustodians they had." Finally, I accept the testimony ofChapman, who impressedme asa reliable and crediblewitness that he was never given a warning regarding hisperformance.From my review of the evidence, I find that thetestimony of the Respondent's officials concerning Chap-man's inadequacies and poor performance is grosslyexaggerated and beyond reasonable belief-While,While, in allprobability,Chapman's work was not faultless, it isincredible and unnatural that the Respondent would havegranted him merit increases and tolerated his retention foras long as it did, if he had been the unsatisfactoryemployee he was depicted to be. On the contrary, it seemsto me that the reason Chapman was not terminated soonerwas that he really was not regarded by the, Respondent asan unsatisfactory employee. Accordingly, I reject theabove testimony of Adkins and Buckner.Turning to Patterson's case,Adkins and Bucknertestified that they reached their decision to terminatePatterson only after they had tolerated too long his refusalto comply with the Respondent's requirement to wearuniform trousers while at work. Moreover, Adkins alsotestified that, even though he had arranged for Patterson'sreinstatement the day after his discharge if he would getinto uniform, Patterson declined the reinstatement offer.B.Concluding Findings1.With respect to discriminationThe question whether an employee was illegally dis-charged because of his actual or suspected union sympa-thies or activities is not susceptible of easy determinationas it largely involves an' inquiry into the employer's state ofmind. In resolving this question, therefore, all the facts andcircumstances surrounding the separation must be careful-ly appraised with due recognition being accorded to thesettledprinciple that an employer may terminate anemployee for any reason, good, bad, or indifferent,provided he is not motivated by union considerations. Ofcourse, it is equally well established that the existence of a"justifiable ground fordismissalisno defense if it is apretext and not the moving cause." 23From my analysis of the record, I find that the GeneralCounsel proved a case of discrimination against Chapman,Ross, and Patterson, as discussed below.a.ChapmanWithout repeating the details, it is clear that Chapmanjoined the Union shortly after it initiated its organizationalWhenasked at the Board hearing whatwordshe did use,Buckner replied,"You could bedisnussed."22Adkinstestifiedinitiallythat"most" of the employees receive meritincreases.He, however,subsequentlycorrectedhis testimony to indicatethat "all" of the employeesare given merit increases, which testimony wassoon changed back to his original statement that"most" employees receivemerit increases.23NLRB. v. Solo Cup Company,237 F.2d 521, 528 (C.A. 8, 1956). THE HUNTINGTON HOSPITAL, INC.57campaign, and that subsequently he handed out toemployees in front of the Hospital membership applicationcards which he had received from the Union. In addition,on August 29, earlier in the day he was discharged,Chapman similarly distributed the cards Ross had receivedfrom the Union for solicitation purposes. Against thisbackground, it appears to be more than an odd coinci-dence that in midweek at the close of his shift Chapmanshould be suddenly discharged without prior notice orwarning. Such timing, coupled with the precipitatenesswithwhich the Respondent acted, certainly reflectsadversely on its motivation. Especially is this so when oneconsiders that Chapman, who had the greatest serviceseniority in the housekeeping department, was told by hissupervisor, Buckner; that his discharge was necessitated bythe closing of the ECD,24 While it is true that an employernot contractually bound to observe seniority in a reductionin force may disregard seniority in selecting employees tobe terminated, it is, nevertheless, not normal for him toignore completely the seniority factor and the experienceand reliability which length of service connotes. Reinforc-ing this inference of discrimination is the fact that not onlywas there no immediate need for Chapman's hastydischarge since the ECD did not actually close down untilamonth later, but also Buckner himself betrayed thepretextual nature of the assigned reason when, in responsetoChapman's expression of disbelief that the planneddiscontinuance of the ECD had prompted his termination,Buckner referred to Chapman's "tinkering with the uirdon."Similarly revealing that Chapman's discharge was unlaw-fullymotivated are Buckner's cynical remarks to Ross atthe time of the latter's discharge to the effect that Rossshould fmd solace in the fact that Chapman and Pattersonwere also terminated for union solicitation. The statementswhich Administrative Assistant Adkins made to Chapmanalso support a fording of discrimination. Thus, whenChapman protested his termination to Adkins and ques-tioned the truth of the ECD reason, which Adkins alsoadvanced, Adkins inquired of Chapman why he wanted aunion in the Hospital. This inquiry takes on addedsignificance in the context of Adkins' own testimony thatwhen Executive Director Via instructed him to dischargeRoss he also directed him to get rid of the "trou -blemakers"- a familiar euphemistic term for unionsupporters. Certainly, tote cited statements of Buckner andAdkins, as well as the other circumstances surroundingChapman's discharge, negate the Respondent's disavowalof knowledge of Chapman's union interest and involve-ment at the time of its decision to terminate him.The foregoing evidence clearly undermines the Respon-dent's argument that it was Chapman's poor performanceor insubordination, as it was expressed at the hearing, thatbrought about Chapman's discharge. As found above, notonly was this purported reason not given to Chapman atthe time of his discharge, but the Respondent's testimonial24As indicated above, Buchner testified that he falsely told Ross that hewas discharged because the ECD was being phased out.25J.P.Stevens& Co, Inc. v. N.L.RB.,380' F.2d 292,300 (C.A. 2, 1967),cert.denied 389U.S. 1005 (1967);NLRB.v. JamestownSterling Corp,211F.2d 725, 726 (CA. 2, 1954).26As indicated above,althoughin his opening statementthe Respon-dent'sattorney attributedRoss' dischargeto his falsification of hisappraisalof his performance and habits was grosslyexaggerated and incredible and, indeed, was refuted by theabsence of any wanting that Chapman risked dismissal ifhiswork did not improve; by the granting of meritincreases, the last one about a month or so before hisseparation; and by his retention during the period ofalleged unsatisfactory performance. In short, it is a fairassumption that the reason why Chapman was notdisciplined or warned before his discharge is that theRespondent did not honestly consider him to be theinadequate employee he was described to be at the hearing.Accordingly, I find that Chapman was dischargedbecause of his union sympathies and activity and that hispurported unsatisfactory performance was, at best, apretext designed to hide its true motivation to nip theUnion's organizational effort in the bud. Such conduct, Iconclude, constitutes discrimination in employment todiscourage union membership violative of Section 8(a)(3)and (1) of the Act. Even were it assumed that Chapman'sasserted poor performance to some extent entered into theRespondent's decision to discharge Chapman, I find that asubstantialmoving cause was his union support and thattherefore his `terminationwould still violate the sameprovisions of the Act.25b.RossThe evidence persuades me that Ross' discharge was alsoprompted by his actual or suspected union sympathies andnot by his alleged falsification of his employment applica-tion, as the Respondent urges. As found above, the recorddoes not sustain the Respondent's assertion that Rossfalsified his employment application by answering in thenegative the question whether he had been "convicted of acrime in the past ten years, excluding misdemeanors andsummary offenses." Indeed, the information which Securi-ty Officer Keeney reported to the Respondent after makingpolice inquiries and upon which the Respondent ostensiblyrelied in making its decision to terminate Ross clearly dealtonly with an arrest for driving while intoxicated and twoarrests for public intoxication. Concededly, the Respon-dent was unaware at this time of any criminal convictions.Moreover, the arrest information Keeney uncoveredappears to be of the same general nature as the informationRoss disclosed to Adkins at the time he was hired andwhich Adkins considered too inconsequential to bar Ross'employment.26Viewing Ross' discharge in this context, serious doubt isgenerated respecting the purity of the Respondent'smotive.When to this is added the fact that Ross,admittedly a good worker, was abruptly discharged inmidweek at the end of his shift without prior notice orwarning, or opportunity to explain his arrests, it becomesmore apparent that it really was Ross' union interest thatbrought about his discharge. Further supporting anemployment application, later on in the hearing he stated that it was theRespondent's concern that Ross could be a source of danger to the patientsin the Hospital which also contributed to its discharge decision. However, itis undisputed that at no time while at work was Ross ever intoxicated or didhe otherwise conduct himself in a manner dangeroiis to patients. On thebasis of the record evidence, I find the asserted concern to be simply anafterthought and not a motivating factor in Ross' discharge. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDinference of discrimination is Buckner's testimony in whichhe conceded that he had given Ross a false reason for histermination that the ECD was being discontinued. It isincomprehensible to me, if falsification of the job applica-tion were the true reason, why Buckner would conceal itand resort to subterfuge. Probably, the ready answer is thatthe falsification reason was but a sham and not the movingcause. Indeed, whatever doubt there might be about theunderlying motivation for the discharge, it is dispelled byRoss' credited testimony that Buckner attributed hisseparation to his union solicitation and by Adkins' owntestimony that he (Adkins) was instructed by ExecutiveDirector Via to terminate Ross and other "troublemakers."TheRespondent,nevertheless,argues that it wasunaware of Ross' union sympathies or activities. However,Buckner's above statement to Ross at the time of hisdischarge and Adkins' testimony concerning his instruc-tions from Via clearly belie the validity of its position andestablish the Respondent's knowledge and, at least, itssuspicion of Ross' union interest and involvement. More-over, there is evidence indicating that Ross made no effortto conceal his .union support. Thus, as previously related,when, at ^ the inception of the Union's organizationalcampaign on August 19, Buckner took from Ross' pocket aleaflet he had received from the Union's organizer, Rosswas not reluctant to demand its return. In addition, heunformed other employees that he had signed a unionmembership application card and openly handed blankunion cards to Chapman in the hallway near Buckner'soffice. In any event, it is unimportant to a finding ofdiscrimination to demonstrate how the Respondent ac-quiredknowledge of Ross' union sympathies. It issufficient that itwas aware or suspected his unioninvolvement and penalized hum for this reason.In short, I -find that, as in the case of Chapman, theground advanced by the Respondent for Ross' dischargethat he falsified his job application was a pretext designedto cloak its true antiunion motivation. Accordingly, Iconclude that Ross' discharge violated Section 8(a)(3) and(1) of the Act. Moreover, even assuming that Ross' policerecord played a part in the Respondent's dischargedecision, I find that the same statutory provisions wereviolated because Ross' suspected union activity would stillbe a substantial cause of his termination.27c.PattersonA careful analysis of the record leads me to theinescapable conclusion that the antiunion considerationswhich motivated the discharge of Chapman and Ross alsodictated Patterson's termination. In so doing, I find, indisagreement with the Respondent's contrary contention,that' Patterson's alleged refusal to wear uniform trouserswas pretextual.This is plainly evident in Buckner'sadmission to Ross, related above, that Patterson, as well asChapman, were fired for union solicitation.28 The Respon-dent's account of Patterson's stubborn and persistentrefusal to wear uniform trousers over a period of severalmonths, despite the Respondent's alleged repeated threatsof discharge if he did not conform to its requirement, isutterly unbelievable. It is even more so in light of theRespondent's testimony that Patterson declined its offer ofan advance with which to buy the trousers. It strains one'scredulity to believe that an employee would jeopardize hislivelihood to save the price of a pair of work trousers. In alllikelihood, the reason Patterson continued to wear nonuni-form trousers 29 while at work, for several months, as theRespondent claims, was the Respondent's indifference tohisattireuntil it suspected him of engaging in unionsolicitation.Equally dubious is the Respondent's testimony" concern-ing the episode on August 30, the day after Patterson'sdischarge,when Patterson returned to the Hospitalapparently to seek reinstatement.On this occasion,according to Adkins, Patterson agreed to his proposal thathe (Adkins) speak to Executive Director Via aboutreinstating Patterson on condition that Patterson get intofulluniform but, when Adkins succeeded in convincingVia to accept this proposition, Patterson rejected reinstate-ment on those terms. I find this story unpersuasiveespecially since, as Adkins' testimony indicates, Pattersonwas in need of hospitalization for his pregnant wife, whichwould be available to him as an employee of the Hospital.In view of the foregoing, I find that Buckner's above-quoted remark to Ross exposes the Respondent's antiunionmotivation for Patterson's discharge. Otherwise stated,Pattersonwas selected for separation because he- wassuspected of being a "troublemaker" whom Adkins wasinstructed to eliminate.Accordingly, I conclude thatPatterson, likeChapman and Ross, was discriminatedagainst in violation of Section 8(a)(3) and (1) of the Act,whether or not his failure to wear uniform trouserscontributed to the discharge decision.2.Withrespect to interference,restraint, andcoercionIhave found above that at the time of Chapman'sdischargeExecutiveHousekeeper Buckner indicated tohim that it was his "tinkering" with the Union that broughtabout his discharge and that a few other employees whoengaged in this conduct would be similarly treated. Inaddition, I have found that when Ross was discharged.Buckner informed him that his termination was due to hisunion solicitation and named Chapman and Patterson asemployees who had also solicited and were separated. Onthis latter occasion, Buckner further indicated that a fewother employees who engaged in such activity would besimilarly terminated.Plainly, Buckner's blunt statements, revealing as they doa threat of punitive action the Respondent was disposed totake against employees in reprisal for their union activity,constitute interference, restraint, and coercion of employ-ees exercising their statutory self-organizationlrights andviolate Section 8(a)(1) of the Act.27 See fn.25, supra.28As previously noted, on the occasion of Chapman's earlier discharge,Buckner indicated to him that he was aware that Chapman and a few otheremployees were "tinkering" with the Union.29He did wear a uniform shirt THE HUNTINGTON HOSPITAL, INC.59IV. THE REMEDYPursuant to Section10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and takecertainaffirmative action designed toeffectuate the policies of the Act.Ithas been found that the Respondent unlawfullydischarged employeesChapman, Ross, and Pattersonbecause of their actual or suspected union activities. Toremedytheseviolations, it is recommended that theRespondent offer these employees immediate and fullreinstatementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss ofearningsthey mayhave suffered by reason of the discrimination against themby payment to each of them of a sum of money equal tothatwhicheach onenormally would have earned fromAugust 29, 1974, the date of his discharge, to the date ofthe offer of reinstatement,less his net earningsduring thesaid period. Backpay shall be computed with interest on aquarterly basis in themannerprescribed by the Board in F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138NLRB 716 (1962). Tofacilitate the computation,as wellas to clarify the namedemployees' right to reinstatement, the Respondent shallmake availableto the Board, upon request, payroll andother records necessary and appropriate for such purposes.The posting of a noticeis alsorecommended.In view of the nature of the discrimination for unionsupport and sympathies which "goesto the very heart ofthe Act,1130 there exists the danger of the commission bythe Respondent of other unfair labor practices proscribedby the Act. Accordingly, I recommend that the Respon-dent be ordered to cease and desist from in any othermannerinfringing upon the rights guaranteed employees inSection 7 of the Act.31Upon the basis of the foregoing findings of fact andupon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Respondent is a "health care institution" asdefined in Section 2(14) of the Act, and an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Kermit Chapman, Homer Ross, andShannon Patterson to discourage membership in, andactivities on behalf of, the Union, the Respondent engagedin unfair labor practices within the meaning of Section8(a)(3) of the Act.4.By the foregoing conduct and by declaring, warning,and threatening employees that they were being dischargedon account of their union sympathies and activities and30N L R B.v EntwistleMfg. Co,120 F.2d 532, 536 (C.A. 4, 1941).31N.L RB. v. ExpressPublishingCompany,312 U.S. 426,433 (1941).32 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,that fellow employees were or would be similarly terminat-ed in reprisal for their union involvement, the Respondentinterfered with, restrained, and coerced employees in theexercise of their statutory rights within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I herebyissuethe following recommend-ed:ORDER32The Respondent, The Huntington Hospital, Inc., Hunt-ington,West Virginia, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in District 1199,WestVirginia,National Union of Hospital and Health CareEmployees,Retail,Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization, bydischarging employees or in any other manner discriminat-ing against them in regard to their hire or tenure ofemployment or any term or condition of employment.(b)Declaring to, warning, or threatening employees thatthey were being or will be discharged on account of theirunion sympathies and activities or that their fellowemployees were or will be similarly terminated in reprisalfor their union interest or involvement.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistthe above-named Union, or, any other labor organization,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any ,and all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Kermit Chapman, Homer Ross, and ShannonPatterson immediate and full reinstatement to their formerjobs, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered by reason of theirunlawful discharge, in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful in analyzing the amount of backpayconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDdue and the right to reinstatement and employment underthe terms of this recommended Order.,(c) Post at its Hospital in Huntington, West Virginia, theattached noticemarked "Appendix." 33 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter in conspicuousplaces where notices to, employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.33 In the event thatthe Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of those activities.WE WILL NOT discharge or lay off any employee orotherwise discriminate against him because of hismembership in, or activities on behalf of, District 1199,West Virginia, National Union of Hospital and HealthCare Employees, Retail,Wholesale and DepartmentStoreUnion, AFL-CIO, or any other labor organiza-tion.WE WILL NOT declare to, warn,orthreaten ouremployees that they were being or will be dischargedon account of their union sympathies and activities orthat their fellow employees were or will be similarlyterminated in reprisal for theirunioninterestorinvolvement.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self organization, to form labor organizations,to join or assist the above-named Union or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section8(a)(3) of the Act.WE WILL offer Kermit Chapman, Homer Ross, andShannon Patterson immediate and full reinstatement totheir former jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and wEWILL make them whole for any loss of earnings sufferedby reason of their unlawful discharge.All of our employees are free to become, remain, orrefrain from becoming or remaining members of District1199,West Virginia,NationalUnion of Hospital andHealth Care Employees, Retail, Wholesale and Depart-ment Store Union, AFL-CIO, or any other labor organiza-tion, except to the extent that such right may be affected byan agreement requiring membership in 'a labor organiza-tion as acondition of employment, as authorized bySection 8(a)(3) of the Act.THE HUNTINGTONHOSPITAL, INC.